Alice Robie Resnick, J.,
dissenting. It is unreasonable to find someone not entitled to disability retirement benefits where Ohio Adm.Code 3301-83-07(E)(12) medically disqualifies that person from operating a school bus. Although Schwaben is not permitted to operate a school bus due to being medicated on a disqualifying substance pursuant to the foregoing section, medical testimony establishes that she is not entitled to disability retirement benefits because she is competent to drive a school bus.
I am unwilling to simply overlook this contradictory situation and say that it is not our responsibility to rectify it. I dissent, if for no other reason than to call this matter to the attention of those who are in a position to remedy it, since according to the majority it is not our province to correct this inequity. If it is not our job to see to it that justice is done, then whose is it?
I would, therefore, reverse the judgment of the court of appeals.
F.E. Sweeney and Pfeifer, JJ., concur in the foregoing dissenting opinion.